    Case 1:20-cv-00060-JRH-BKE Document 12 Filed 07/17/20 Page 1 of 1

                                                                                               Li

                        IN TPIE UNITED STATES DISTRICT COURT                    U.      b!   iCT COUKi
                                                                                     AUGUSTA OiV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                2QJUL i7 AH 9H2
                                  AUGUSTA DIVISION
                                                                               CLERK
                                                                                     $0.D1ST./^FGA.
JEREMY NATHANIEL WILLIAMS,                    )
                                              )
                Plaintiff,                    )
                                              )
       V.                                     )          CV 120-060
                                              )
OFFICER WARREN; OFFICER LANE;                 )
LT. JORDAN; SGT. McGEE; WARDEN                )
SECURITY HARVEY; and WARDEN                   )
EDWARD PFIILBIN,                              )
                                              )
                Defendants.                   )


                                         ORDER




       After a careful, de iiovo review of the file, the Couit concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs claims against Defendants Warden Philbin, Lt. Jordan, Sgt. McGee,

and Warden Harvey for failure to state a claim, and DISMISSES these Defendants from this

case. The case shall proceed based on Plaintiffs allegations of excessive force raised against

Officers Warren and Lane, as described in the Magistrate Judge’s June 10, 2020 Order. (See

doc. no. 10.)

       SO ORDERED this                  of July, 2020, at A>i*usta, Georgia.



                                           J. RANDALItaLL, QfllEF JUDGE
                                           UNITm STATES DISTRICT COURT
                                          ROUTl-IERN DISTRICT OF GEORGIA
